Title: To George Washington from the Marquise de Lafayette, 8 October 1792
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


(Translation)
Department of the upper Loire at Chavamac near Brioude  
Sir,8t Octr 1792.  
Without doubt you have learnt our misfortunes—You know that your disciple—your friend has not ceased to act in a manner worthy of you, and of liberty—You know that his unalterable attachment to the Constitution which he swore to maintain, drew upon him the hatred of a powerful faction which wished to destroy

it—that, proscribed by this faction—and accused at the head of his Army; he, wishing to avoid adding a new crime to his Citizens, withdrew his head from the sanguinary fury which pursued the courageous friends of liberty—and was already on his way to gain a neutral Country, from whence he intended to go among you, and offer up his wishes that his ungrateful Country might find defenders who would serve it with as much zeal & disinterestedness & love of liberty as him. His wish was that I should go with all our family to join him in England, that we might go & establish ourselves together in America, and there enjoy the consoling sight of virtue worthy of liberty. but before he arrived to this desireable point—and even before he reached a neutral Country it was necessary for him to cross a small corner of the enemys territory. There he was met and taken prisoner on the 23d Augt. He is yet in their hands. He was at first carried to Namur—then to Nivelle—from thence to Luxembourg, from thence I learnt by the public papers, that on the 6th of Septr they carried him to Wezel a City of Westphalia, under the dominion of the King of Prussia—and that there they seperated him from 3 members of the Constituent Assembly, who had been partakers of his lot and carried him alone to the Citadel of Spandau between Berlin & Potsdam. The motives—the design of such strange & cruel conduct on the part of his enemies are too deep for me to penetrate. They have not permitted him to write a line. He was taken by the Troops of the Emperor altho it is the King of Prussia who retains him a prisoner in his dominions. And while he suffers this inconceivable prosecution from the enemies without—the faction which reigns within keep me a hostage at 120 leagues from the Capital—judge then at what distance I am from him.
In this abyss of grief the idea of owing to the U.S. and to M. Washington—the life & liberty of M. Lafayette re-animates my heart with some hope. I hope every thing from the goodness of a people with whom he has set an example of that liberty of which he is now the victim—And shall I dare speak what I hope? I would ask of them, through you, an Envoy who shall go to reclaim him in the name of the Republic of the U.S. wheresoever he may be retained, and who may make, in their name with whatso[e]ver power he may be, the necessary engagements to emancipate him from his captivity, & carry him to their bosoms. If his wife & his Children could be comprised in this happy mission, it is easy to

judge how sweet it would be to her and to them; but if this would retard or embarrass, in any degree, the progress or his success—we will defer the happiness of a reunion yet longer, and when we shall be near you we will bear the grief of seperation with more courage.
May heaven deign to bless the confidence with which it has inspired me. I hope my request is not rash. Accept the homage of the sentiments which have dictated this letter to me, as well as that of attachment & tender respect with which I am

Noailles Lefayette

